IN THE SUPREME COURT OF PENNSYLVANIA

TRACIE PROCANYN,                : No. 5 MAP 2017
                                :
             Appellant          :
                                : Notice of Appeal and Jurisdictional
          v.                    : Statement
                                :
COMMONWEALTH OF PENNSYLVANIA, :
DEPARTMENT OF HEALTH, AND       :
SERVICE EMPLOYEES               :
INTERNATIONAL UNION, HEALTHCARE :
PENNSYLVANIA,                   :

               Appellees


                                     ORDER


PER CURIAM


     AND NOW, this 7th day of April, 2017, the Notice of Appeal is quashed.